Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 4, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 11, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew D. Meikle on September 8, 2021.

	In line 2 of claim 4, “a kneading step (A) of kneading” has been substituted by --a kneading step (A) of kneading at a temperature of 160°C to 196°C--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a tire formed from a rubber composition comprising a rubber component including an isoprene-based rubber and formed by a method that includes kneading at a temperature of 160° C to 196° C the isoprene-based rubber, sulfur, and a basic agent, wherein the rubber composition has a correlation length Ξb of 50 nm or less as determined by a set of claimed equations.  Applicant has shown in the examples that the kneading temperature does produce a composition with a correlation length Ξb of 50 nm or less as claimed.  Comparative Example 1 in Table 1 of the instant specification shows that when a kneading temperature of 150° C is used that an Ξb of 56 nm is obtained.  However, when the very same composition was kneaded at a temperature of 160° C, for the same amount of time, a Ξb of 14 nm is obtained.  The other temperatures shown also show much lower correlation length values (See results in Tables 1-3).  Therefore, because the step of kneading the rubber composition at the claimed temperature range was shown to be critical for producing the claimed rubber composition with the claimed properties and this temperature range is not taught by the prior art, claim 1 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767